 
EXECUTIVE EMPLOYMENT AGREEMENT




THIS EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of
the 7th day of May of 2009, by and between Bitech Pharma, Inc., a Delaware
corporation (“Company”) and Ye, Xiangwu (“Executive”).


RECITALS:


A. The Company desires that Executive perform his services as Chief Executive
Officer and President of the Company, having been duly appointed to such
position by the Board of Directors of the Company.


B. Executive desires to continue in such engagement.


C. This Agreement contains other provisions applicable to the employment of
Executive by the Company.


In consideration of the above Recitals and the provisions of this Agreement, the
Company and Executive agree as follows:


Title and Responsibilities. Executive shall serve as Chief Executive Officer (“
CEO ”) and President of the Company. Executive’s responsibilities and duties
shall include those inherent in Executive’s position with the Company. Executive
shall devote his best efforts and full business time to the business and
interests of the Company.


Compensation. The Company will pay Executive a salary at the rate of $60,000 per
year payable in accordance with the Company's standard payroll policies,
including compliance with applicable withholding. Executive’s salary will be
paid bi-monthly at 1st and 16th of each month.


Restricted Stocks. Executive may be eligible to receive restricted stocks from
time to time in the future, on such terms and subject to such conditions as the
Board of Directors shall determine as of the date of any such grant and pursuant
to the existing stock plan(s) of the Company.


Benefits. Executive shall be entitled to such employee benefits generally
available to full-time salaried employees of the Company, including without
limitation, health insurance, paid vacation of not less than 2 weeks per year,
retirement plans and other similar benefits; provided, that Company reserves the
right to amend, modify, terminate or make any other changes in such benefits
generally available to full-time salaried employees of the Company at any time
in its sole discretion.


The Company shall pay or reimburse Executive for all travel and entertainment
expenses incurred by Executive in connection with Executive’s duties on behalf
of the Company, subject to the reasonable approval of the Company. Executive
shall only be entitled to reimbursement to the extent that Executive follows the
reasonable procedures established by the Company for reimbursement of such
expenses which will include, but will not be limited to, providing satisfactory
evidence of such expenditures.
 
 
 

--------------------------------------------------------------------------------

 
 
Severance: If his employment is terminated by the Company for any reason, other
than for Cause (as defined herein), he will receive severance pay of up to 2
months of his current base salary, less standard deductions and withholdings
after the first year of employment and on a prorate basis over the first year of
the agreement. For purposes of this letter agreement "Cause" shall mean the
occurrence of any of the following events: (i) his repeated failure to
satisfactorily perform his job duties as assigned by the Company;(ii) his
failure to comply with all written material applicable laws in performing his
job duties or in directing the conduct of the Company's business; (iii) his
commission of any felony or intentionally fraudulent act against the Company or
its affiliates, employees, agents or customers; (iv) his engagement or
participation in any activity which is directly competitive with or
intentionally injurious to the Company or any of its affiliates; (v) his
commission of any fraud against the Company or any of its affiliates or use of
intentional appropriation for his personal use or benefit of any funds or
properties of the Company not authorized by the Board to be so used or
appropriated.


Term. The employment of Executive under this Agreement shall be for an
unspecified term. The Company and Executive acknowledge and agree that
Executive’s employment is and shall continue to be at-will, as defined under
applicable law, and that Executive’s employment with the Company may be
terminated by either party at any time for any or no reason, and with or without
notice. If Executive’s employment terminates for any reason, Executive shall not
be entitled to any payments, benefits, damages award or compensation other than
as provided in this Agreement.


Confidentiality Agreement. Executive is required to complete, sign and return
the Company's standard form of Employee Confidentiality (the "Confidentiality
Agreement ", Attachment A).


Invention Disclosure Agreement. Executive is required to complete, sign and
return the Company's standard form of Employee Invention Disclosure Agreement
(Attachment B).


IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.


COMPANY:
BiTech Pharma, Inc.
By: ________________________
Name: _John Bao_ __________
Title:_Chairman of the Board


EXECUTIVE
___________________________
Ye, Xiangwu
 
 
 

--------------------------------------------------------------------------------

 